 

Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

by and between

 

Edgar Martinez, as Seller

 

and

 

Bridgeway National Corp., as Buyer

 

October 15, 2020

 

 

 

 

TABLE OF CONTENTS

 

      Page ARTICLE I DEFINITIONS 1       Section 1.1. Defined Terms 1   Section
1.2. Index of Defined Terms 6   Section 1.3. General Provisions 7        
ARTICLE II SALE AND PURCHASE OF SHARES; CLOSING 7       Section 2.1. Sale and
Purchase of Shares 7   Section 2.2. Issuance of Buyer Common Stock 7   Section
2.3. Closing 8   Section 2.4. Closing Deliveries 8         ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER 9       Section 3.1. Capacity and
Authority; Enforceability 9   Section 3.2. Ownership of Shares 9   Section 3.3.
No Conflict 9   Section 3.4. Litigation 10   Section 3.5. Affiliate Transactions
10   Section 3.6. Securities Law Matters 10   Section 3.7. Organization; Good
Standing 11   Section 3.8. Subsidiaries 12   Section 3.9. Capitalization 12  
Section 3.10. Indebtedness 12   Section 3.11. Material Contracts 12   Section
3.12. Accounts Receivable and Accounts Payable 14   Section 3.13. Financial
Statements 14   Section 3.14. No Undisclosed Liabilities 14   Section 3.15.
Insurance 15   Section 3.16. Real Property 15   Section 3.17. Employee Benefits
15   Section 3.18. Employees and Labor Matters 16   Section 3.19. Litigation 17
  Section 3.20. Compliance with Laws 17   Section 3.21. Intellectual Property 18
  Section 3.22. Environmental Matters 18   Section 3.23. Affiliate Transactions
19   Section 3.24. Licenses and Permits 20   Section 3.25. Tax Matters. 20  
Section 3.26. Absence of Certain Changes or Events 22   Section 3.27. Bank
Accounts 22   Section 3.28. Brokers or Finders 22   Section 3.29. Full
Disclosure 22

 

i

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 23           Section 4.1.
Organization; Good Standing 23   Section 4.2. Power and Authority;
Enforceability 23   Section 4.3. No Conflict 23   Section 4.4. Litigation 23  
Section 4.5. Brokers or Finders 23   Section 4.6. Financial and Regulatory
Matters 24   Section 4.7. Valid Issuance 24         ARTICLE V COVENANTS 24      
    Section 5.1. Further Action 24   Section 5.2. Confidentiality 24   Section
5.3. Equity Incentive Plan 25         ARTICLE VI SURVIVAL; INDEMNIFICATION 26  
        Section 6.1. Survival 26   Section 6.2. Indemnification Obligations of
Seller 26   Section 6.3. Indemnification Obligations of Buyer 26   Section 6.4.
Limitations 27   Section 6.5. Notice of Indemnification; Indemnification
Procedure 27   Section 6.6. Indemnification Payments; Setoff Against Closing
Shares 29   Section 6.7. Character of Indemnity Payments 30   Section 6.8.
Investigations 30   Section 6.9. Exclusive Remedy; Damages 30         ARTICLE
VII Conditions to Closing 30           Section 7.1. Conditions to Buyer’s
Obligations 30   Section 7.2. Conditions to Seller’s Obligations 31        
ARTICLE VIII TERMINATION 31           Section 8.1. Termination 31   Section 8.2.
Effect of Termination 32         ARTICLE IX GENERAL 32           Section 9.1.
Publicity 32   Section 9.2. Expenses 33   Section 9.3. Entire Agreement 33  
Section 9.4. Headings 33   Section 9.5. Notices 33   Section 9.6. Exhibits and
Schedules 34   Section 9.7. Termination of Obligations 34   Section 9.8.
Governing Law; Venue 34   Section 9.9. Severability 34   Section 9.10.
Amendments; Waivers; Remedies 35   Section 9.11. Arms-Length Bargaining 35  
Section 9.12. Assignment 35   Section 9.13. Successors and Assigns 35   Section
9.14. Counterparts; Facsimiles 35

 

ii

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of October 15, 2020
by and between Edgar Martinez (“Seller”), an individual, and Bridgeway National
Corp., a Delaware corporation, (“Buyer”). Buyer and Seller are sometimes
referred to separately in this Agreement as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Seller is the record and beneficial owner of 5,555,000 of the issued
and outstanding shares of the common stock (the “Shares”) of Merchandize
Liquidators, Inc. (the “Company”), which Shares constitutes 55.55% of the issued
and outstanding shares of Common Stock of the Company; and

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
Shares for the consideration and on the other terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual premises,
covenants, representations, warranties and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1. Defined Terms. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the meanings assigned to them in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person, which directly
or indirectly controls, is controlled by or is under common control with such
Person.

 

“Business Day” means a day other than Saturday, Sunday or any date on which
banks located in the State of Florida or Washington, D.C. are authorized or
obligated to close by applicable Legal Requirements.

 

“Code” means the Internal Revenue Code of 1986.

 

“Consent” means any approval, consent, ratification, waiver or other
authorization or release, including stockholder approval, board of directors
approval, third Person consent and any Governmental Authorization.

 

“Contemplated Transactions” means the transactions contemplated by any one or
more of the Transaction Documents.

 

“Contracts” means all contracts, agreements (including construction bonds),
leases (including leases of real property), licenses, re-seller agreements,
commitments, sales and purchase orders, and other undertakings of any kind,
whether written or oral, that are currently outstanding or have ongoing rights
or obligations pertaining to them.

 

 

 

 

“Damages” means, collectively, all claims, liabilities, obligations, losses,
damages, deficiencies, assessments, judgments, costs, expenses (including
reasonable attorneys’ fees and costs and expenses incurred in investigating,
preparing, defending against or prosecuting any litigation or claim, action,
suit, or other Proceeding or demand) whenever arising or incurred (including
amounts paid in settlement, consequential damages and lost profits), with
respect to which an Indemnified Party is entitled to receive indemnification
pursuant to the provisions of ARTICLE VI; provided, however, that in no event
shall Damages include exemplary or punitive damages except, in each case, to the
extent awarded in a Third Party Claim.

 

“Disclosure Schedules” means the schedules delivered by Seller pursuant to
ARTICLE III. Unless otherwise specified, each reference in this Agreement to any
numbered Schedule of the Disclosure Schedule is a reference to the corresponding
numbered Schedule of the Disclosure Schedule. Each numbered Schedule of the
Disclosure Schedule shall be deemed to qualify the corresponding Section of this
Agreement and any other Schedule of the Disclosure Schedule that is specifically
cross-referenced to such disclosure. Nothing in the Disclosure Schedule is
intended to broaden the scope of any representation, warranty or covenant of
Seller contained in this Agreement.

 

“Employee Benefit Plan” means a Plan that the Company or any ERISA Affiliate
sponsors, maintains, has any obligation to contribute to, has or may have
liability under or is otherwise a party to, or that otherwise provides benefits
for employees, former employees, independent contractors or former independent
contractors (or their dependents and beneficiaries) of the Company or any ERISA
Affiliate, on or prior to the Closing Date and, in the case of a Plan that is
subject to Part 3 of Title I of ERISA, Section 412 of the Code or Title IV of
ERISA, at any time during the five (5)-year period preceding the Closing.

 

“Environmental Laws” means all federal, state, regional or local statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances or judicial or administrative interpretations thereof, or
similar laws of foreign jurisdictions, which govern or relate to pollution,
protection of the environment, public health and safety, air emissions, water
discharges, hazardous or toxic substances, solid or hazardous waste or
occupational health and safety, as any of these terms are or may be defined in
such statutes, laws, rules, regulations, codes, orders, plans, injunctions,
decrees, rulings and changes or ordinances, or judicial or administrative
interpretations thereof, including: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendment
and Reauthorization Act of 1986, 42 U.S.C. § 9601, et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and subsequent Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. § 6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq.; the
Clean Water Act 33 U.S.C. § 1311, et seq.; the Clean Air Act (42 U.S.C. §§
7401-7642); the Toxic Substances Control Act 15 U.S.C. § 2601 et seq.; the
Federal Insecticide, Fungicide, and Rodenticide Act 7 U.S.C. § 136-136y; the
Emergency Planning and Community Right-to-Know Act of 1986 42 U.S.C. § 11001, et
seq. (Title III of SARA); and the Occupational Safety and Health Act of 1970 29
U.S.C. § 651, et seq.

 

“Environmental Liabilities” means any liability of whatever kind or nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law.

 

2

 

 

“Equity Interests” means shares of capital stock, membership or partnership
interests or any other equity interests in any Person, including (a) any
securities convertible into or exchangeable for any of the foregoing, (b) any
options, warrants or other rights to purchase or subscribe for any of the
foregoing or to purchase or subscribe for any securities convertible into or
exchangeable for any of the foregoing, or (c) any other security or instrument,
including any stock appreciation rights or phantom stock rights, whose value is
derived from any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations and rules issued pursuant thereto.

 

“ERISA Affiliate” means (a) any corporation included with the Company in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (b) any trade or business (whether or not incorporated) which is under
common control of the Company within the meaning of Section 414(c) of the Code,
(c) any member of any affiliated service group of which the Company is a member
within the meaning of Section 414(m) of the Code or (d) any other person or
entity treated as an affiliate of the Company under Section 414(o) of the Code.

 

“GAAP” means, at any particular time, generally accepted accounting principles
as in effect in the United States at such time.

 

“Governmental Authorization” means any consent, license or permit issued,
granted or given by or under the authority of any Governmental Body or pursuant
to any Legal Requirement.

 

“Governmental Body” means any U.S. federal, state, local, municipal, foreign or
other governmental or quasi-governmental entity, agency, instrumentality, or
authority of any nature.

 

“Hazardous Materials” means any quantity of asbestos in any form, urea
formaldehyde, PCBs, radon gas, crude oil or any fraction thereof, all forms of
natural gas, petroleum products or by-products, any radioactive substance, any
toxic, infectious, reactive, corrosive, ignitable or flammable chemical or
chemical compound and any other substance, material or waste, that is defined
in, or regulated by, or which may form the basis for liability under, any
Environmental Law, whether solid, liquid or gas.

 

“Income Tax” means any Tax measured in whole or part by gross income, adjusted
gross income or net income, as such terms are understood for U.S. federal and
applicable state, municipal, local, foreign or other income Tax purposes.

 

3

 

 

“Indebtedness” means with respect to any Person, (a) all obligations of such
Person for borrowed money, or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letter
of credit reimbursement agreements), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (other than accounts payable to creditors for goods and services
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or security interest on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all obligations of such Person under
leases required to be accounted for as capital leases under GAAP, (g) all
obligations of such Person under any interest rate swap, hedging or similar
agreements, (h) all guarantees by such Person and (i) any agreement to incur any
of the same. For purposes of this Agreement, Indebtedness includes (i) any and
all accrued interest, prepayment premiums, make-whole premiums or penalties and
fees or expenses (including attorneys’ fees) associated with the prepayment of
any Indebtedness and (ii) any and all amounts owed by the Company to any of its
Affiliates, including to Seller.

 

“Intellectual Property” means all patents, copyrights, mask-work registrations,
technology, know-how, processes, trade secrets, inventions, proprietary data,
formulae, data bases, moral rights, domain names, manufacturing methods and
data, specifications, drawings, algorithms, prototypes, designs, design rights,
design tools, white papers, research and development data and computer software
programs (except off-the-shelf software having a per-copy value of less than
$100); all trademarks, trade names, service marks and service names; all
registrations, applications, recordings, licenses and common-law rights relating
thereto, all rights to sue at law or in equity for any infringement or other
impairment thereto, including the right to receive all proceeds and damages
therefrom, and all rights to obtain renewals, continuations, divisions or other
extensions of legal protections pertaining thereto; and all other United States,
state and foreign intellectual property, in all of the foregoing cases whether
registered or unregistered.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” in reference to the Company means the actual knowledge of Edgar
Martinez, Jorge Vazquez, Stephen Sanford and Matthew Swarford after due inquiry
with respect to the matters at hand.

 

“Legal Requirement” means any domestic or foreign, federal, state, county,
provincial, municipal or local statute, law, ordinance, rule, regulation law,
judgment, order, writ, decree, injunction, administrative interpretation or
other requirement of any Governmental Body.

 

“Liens” means all mortgages, liens, pledges, security interests, charges,
claims, restrictions and encumbrances of any kind or nature whatsoever.

 

“Material Adverse Effect” means any change, event, circumstance, occurrence or
effect that, individually or in the aggregate with any other change, event,
circumstance, occurrence or effect has had, or would reasonably be expected to
have, a material adverse effect on the assets, liabilities, properties,
business, operations, financial condition or results of operations of the
Company, taken as a whole, but excluding (a) the effect of any change arising in
connection with earthquakes, major hostilities, acts of war, or terrorism,
including any terrorist, military, diplomatic or political action, (b) any
actual adverse effect arising out of or resulting from the public announcement
of the Contemplated Transactions and (c) effects resulting from general
economic, regulatory or capital market conditions, but only to the extent such
conditions do not disproportionately adversely affect the Company or the
industry in which the Company operates.

 

4

 

 

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization or other entity or Governmental Body.

 

“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or
equity-based), leave of absence, layoff, vacation, day or dependent care, legal
services, cafeteria, life, health, medical, dental, vision, welfare, accident,
disability, workmen’s compensation or other insurance, severance, separation,
termination, change of control, collective bargaining or other benefit plan,
understanding, agreement, practice, policy or arrangement of any kind, whether
written or oral, and whether or not subject to ERISA, including any “employee
benefit plan” within the meaning of Section 3(3) of ERISA.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Release” means any emission, spill, seepage, leak, escape, leaching, discharge,
injection, pumping, pouring, emptying, dumping, disposal or release of Hazardous
Materials from any source into or upon the environment.

 

“Representatives” means, with respect to any Person, each of its directors,
officers, managers, employees, consultants, partners, members, advisors,
attorneys, accountants, brokers, distributors, resellers or other agents.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means The Securities Act of 1933.

 

“Subsidiary” means, with respect to any Person, any other Person of which the
specified Person, either directly or through or together with any other of its
Subsidiaries, owns more than fifty percent (50%) of the voting power in the
election of directors or their equivalents.

 

“Tax” means any tax of any kind, levy, assessment, tariff, duty, impost, charge
or fee, including income, gross receipts, franchise, ad valorem, value added,
excise, real or personal property, escheat, asset, sales, use, license, payroll,
transaction, capital, net worth, withholding, estimated, social security,
utility, workers’ compensation, severance, production, built in gain, excess
passive income, excise, stamp, unemployment compensation, occupation, premium,
occupancy, documentary, recording, registration, privilege, minimum, alternative
minimum, environmental, windfall profits, transfer and gains taxes, or similar
governmental charge or assessment of any kind imposed, assessed or collected by
or under the authority of any Governmental Body, together with any interest,
additions to tax or penalties with respect thereto and any interest in respect
of such additions to tax or penalties, including any liability therefor as a
transferee, as a result of a tax sharing agreement or arrangement or otherwise.

 

“Tax Return” means any return, report, claim for refund or credit, statement,
declaration, estimate, form or other document (including any related or
supporting information) filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection, reporting or payment of any Tax.

 

5

 

 

“Transaction Documents” means this Agreement, the Lock-Up Agreement and any
other agreements, certificates, instruments or documents entered into or
delivered by any Party in connection with this Agreement or the Contemplated
Transactions, any exhibits, attachments or schedules to any of the foregoing and
any other written agreement that is expressly identified as a Transaction
Document, as any of the foregoing is amended, supplemented or otherwise modified
from time to time.

 

Section 1.2. Index of Defined Terms. Each of the following terms is defined on
the page set forth below opposite such term:

 

Term: Section: Agreement Preamble Balance Sheet Date 3.13(a) Buyer Preamble
Buyer Indemnified Parties 6.2 Claim Notice 6.5(a) Claim Response 6.5(c) Closing
2.3 Closing Date 2.3 Closing Shares 2.2(a) Company Recitals Company Intellectual
Property 3.21(c) Confidential Information 5.2(a) Exchange Act 3.6(e) Financial
Statements 3.13(a) Form 8-K 5.1(b) Fundamental Representations 6.1
Indemnification Claim 6.5(a) Indemnified Party 6.5(a) Indemnifying Party 6.5(a)
Insurance Policies 3.15 Leased Real Property 3.16 Leases 3.16 Licenses and
Permits 3.24 Lock-Up Agreement 2.2(b) Material Contracts 3.11(a) Owned
Intellectual Property 3.21(a) Party or Parties Preamble Purchase Price 3.1
Response Period 6.5(c) Rule 144 3.6(e) Seller Indemnified Parties 6.3 Shares
Recitals Third Party Claim 6.5(e) Third Party Claim Notice 6.5(e)

 

6

 

 

Section 1.3. General Provisions. Unless expressly provided otherwise in this
Agreement, or unless the context requires otherwise, (a) all accounting terms
used in this Agreement shall have the meanings or interpretation given to them
in accordance with GAAP, as the context may require; (b) the singular shall
include the plural, the plural shall include the singular, and the use of any
gender shall include all genders and all references to any Party defined herein
shall be deemed to refer to each and every Person defined herein as such Party
individually, and to all of them, collectively, jointly and severally, as though
each were named wherever the applicable defined term is used; (c) all references
to “this Agreement” shall include the Exhibits and Schedules to this Agreement
as well as the body of this Agreement and all references to any “Schedule” or
“Schedules” shall be deemed references to the Disclosure Schedules; (d) all
references to time shall mean Eastern Standard Time or Eastern Daylight Saving
Time, as then in effect; (e) all references to sections, subsections, paragraphs
or other provisions of any Legal Requirement that consists of a law, ordinance,
regulation or statute shall be deemed to include successor, amended, renumbered
and replacement provisions thereof; (f) references herein to Articles, Sections,
Schedules and Exhibits shall be deemed references to Articles and Sections of,
and Schedules and Exhibits to, this Agreement; (g) if any action is to be taken
by any Party pursuant to this Agreement on a day that is not a Business Day,
such action shall be taken on the next Business Day following such day; (h) the
terms “include,” “includes” and “including” when used herein shall be deemed to
be followed by the phrase “without limitation” unless such phrase otherwise
appears and “or” means “and/or”; and (i) unless the context otherwise requires,
the words “hereof,” “hereby” and “herein” and words of similar meaning when used
in this Agreement refer to this Agreement in its entirety and not to any
particular Article, Section or provision hereof.

 

ARTICLE II
SALE AND PURCHASE OF SHARES; CLOSING

 

Section 2.1. Sale and Purchase of Shares. On the terms and subject to the
conditions of this Agreement, Seller will sell, convey, assign, transfer and
deliver or cause to be delivered to Buyer, free and clear of any Liens, the
Shares, and Buyer will purchase the Shares.

 

Section 2.2. Issuance of Buyer Common Stock.

 

(a) Closing Shares. At the Closing, in consideration for the Shares (the
“Purchase Price”), Buyer shall issue 252,644,000 shares of Class A Common Stock,
par value $0.001 of Buyer to Seller (the “Closing Shares”).

 

(b) Lock-Up. The Closing Shares issued to Seller pursuant to Sections 3.1 shall
be subject to lock-up restrictions for a period of twelve (12) months pursuant
to a lock-up agreement to be entered into between Seller and Buyer (“Lock-up
Agreement”).

 

(c) Certificate Legends. The Closing Shares to be issued to Seller have not been
registered and shall be characterized as “restricted securities” under the
federal securities laws, and under such laws such shares may be resold without
registration under the Securities Act only in certain limited circumstances.
Each certificate evidencing Closing Shares shall bear the following legend:

 

7

 

 

“THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO BRIDGEWAY NATIONAL CORP. THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

and any legends required by state securities laws.

 

Section 2.3. Closing Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Shares contemplated
hereunder shall take place remotely by electronic transmissions on the date
hereof at 10:00 a.m., or at such other date, time or place as the Parties may
agree in writing (the date and time at which the Closing is actually held being
the “Closing Date”). Each of the Parties shall use commercially reasonable
efforts to cause the Closing conditions set forth in Article VII to be satisfied
or waived (except for conditions that, by their terms, cannot be satisfied until
the Closing, but subject to the satisfaction or waiver of those conditions at
the Closing), if possible, prior to October 30, 2020. Neither Seller nor Buyer
may rely, either as a basis for not consummating the transactions contemplated
by this Agreement or abandoning the transactions contemplated by this Agreement
on the failure of any of the Closing conditions set forth in Article VII to be
satisfied if such failure has been primarily caused by, or is primarily the
result of such Party’s failure to comply with its obligations under this
Agreement.

 

Section 2.4. Closing Deliveries.

 

(a) Seller Deliveries. Prior to or at the Closing, Seller will deliver, or cause
to be delivered, to Buyer the following:

 

(i) certificates representing the Shares, duly endorsed (and accompanied by duly
executed stock powers), for transfer to Buyer;

 

(ii) a properly executed certificate of non-foreign status in a form meeting the
requirements of Treasury Regulations Section 1.1445-2(b)(2);

 

(iii) the resignations of the directors of the Company;

 

(iv) all Consents and assignments necessary in connection with the Contemplated
Transactions as set forth on Schedule 2.4(a)(iv);

 

(v) Lock-Up Agreement , duly executed by Seller;

 

(vi) all other certificates, instruments and documents reasonably necessary or
appropriate to consummate the Contemplated Transactions.

 

8

 

 

(b) Buyer Deliveries. Prior to or at the Closing, Buyer will deliver, or cause
to be delivered, to Seller the following:

 

(i) certificates representing the Closing Shares;

 

(ii) Lock-Up Agreement duly executed by Buyer; and

 

(iii) all other certificates, instruments and documents reasonably necessary or
appropriate to consummate the Contemplated Transactions.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

Section 3.1. Capacity and Authority; Enforceability. Seller is a natural person.
Seller has the legal capacity and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, to perform
his obligations hereunder and thereunder and to consummate the Contemplated
Transactions. Seller has taken all action on the part of Seller necessary for
the execution and delivery of this Agreement and the other Transaction Documents
to which he is a party, the performance of all obligations of Seller to be
performed as of the Closing and the consummation of the Contemplated
Transactions. This Agreement and the other Transaction Documents to which Seller
is a party have been duly executed and delivered by Seller and constitute valid
and legally binding obligations of Seller, enforceable against Seller in
accordance with their respective terms except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

Section 3.2. Ownership of Shares. Seller is the record and beneficial owner of,
and has good and valid title to, the Shares, free and clear of all Liens,
defects of title or any other restrictions on transfer. The Shares represent all
right, title and interest with respect to the equity of the Company owned by
Seller. Seller is not a party to any option, warrant, right, contract, call, put
or other agreement or commitment providing for the disposition or acquisition of
any Shares (other than this Agreement). Seller is not a party to any voting
trust, proxy or other agreement or understanding with respect to, restricting or
otherwise relating to the voting, dividend rights or other disposition of any
Share. Upon the Closing of the Contemplated Transactions, Seller will have
transferred all rights, title and interest in and to the Shares, free and clear
of all Liens, defects of title or any other restrictions on transfer.

 

Section 3.3. No Conflict. Neither the execution and delivery by Seller of this
Agreement or the other Transaction Documents to which he is a party, nor the
consummation or performance of the Contemplated Transactions, will (with or
without notice or lapse of time): (a) contravene, conflict with or result in a
violation of, any Legal Requirement applicable to Seller; or (b) contravene,
conflict with or result in a violation or breach of, or result in a default
under, or give rise to any right or cause of action under, any provision of any
Contract to which Seller is a party. No Consent is required to be made by or on
behalf of Seller in connection with the execution, delivery or performance by
Seller of this Agreement, the other Transaction Documents to which he is a party
or the Contemplated Transactions.

 

9

 

 

Section 3.4. Litigation. There is no pending Proceeding, and to Seller’s
knowledge, no Person has threatened to commence any Proceeding that challenges,
or seeks damages or other relief in connection with, Seller’s performance of
this Agreement or the Contemplated Transactions, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with this
Agreement or the Contemplated Transactions.

 

Section 3.5. Affiliate Transactions. Neither Seller nor any of its Affiliates is
party to any Contract with the Company of the nature required to be listed on
Schedule 3.5.

 

Section 3.6. Securities Law Matters.

 

(a) Seller has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the prospective
investment in Buyer’s securities.

 

(b) Seller confirms that Buyer has made available to Seller and its
Representatives the opportunity to ask questions of the officers and management
employees of Buyer and to acquire such additional information about the business
and financial condition of Buyer as Seller has requested, and all such
information has been received.

 

(c) Seller is acquiring Buyer’s securities pursuant to Section 2.2(A) solely for
Seller’s own account for investment and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act. Seller further represents that he does not have any present intention of
selling, offering to sell or otherwise disposing of or distributing such Buyer
securities or any portion thereof, and that the entire legal and beneficial
interest of such Buyer securities being acquired by Seller for, and will be held
for the account of, Seller only and neither in whole nor in part for any other
Person.

 

(d) Seller is aware that:

 

(i) Buyer securities to be issued pursuant to Section 2.2(A) have not been
registered under the Securities Act, and such Buyer securities must be held
indefinitely unless a transfer of such Buyer securities are subsequently
registered under the Securities Act or an exemption from such registration is
available, and that Buyer is under no obligation to register such securities of
Buyer; and

 

(ii) Buyer will make a notation in its records of the aforementioned
restrictions on transfer and legends.

 

10

 

 

(e) Seller is aware of the provisions of Rule 144 promulgated under the
Securities Act (“Rule 144”), which, in substance, permits limited public resale
of “restricted securities” acquired, directly or indirectly, from the issuer
thereof (or an affiliate of such issuer) in a non-public offering subject to the
satisfaction of certain conditions, including among other things: (i) the resale
occurring not less than six (6) months from the date Seller has acquired such
Buyer securities pursuant to Section 2.2(A); (ii) the availability of certain
public information concerning Buyer; (iii) the sale being through a broker in an
unsolicited “broker’s transaction” or in a transaction directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934 (the
“Exchange Act”)); and (iv) that any sale of such Buyer securities may be made by
Seller only in limited amounts during any three (3)-month period not exceeding
specified limitations. Seller further represents that Seller understands that at
the time Seller wishes to sell such Buyer securities there may be no public
market upon which to make such a sale, and that, even if such a public market
then exists, Buyer may not be satisfying the current public information
requirements of Rule 144, and that, in such event, Seller would be precluded
from selling such Buyer securities under Rule 144 even if the six (6)-month
minimum holding period had been satisfied. Seller represents that Seller
understands that in the event all of the requirements of Rule 144 are not
satisfied, registration under the Securities Act or compliance with an exemption
from registration will be required; and that, notwithstanding the fact that Rule
144 is not exclusive, the staff of the U.S. Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

 

(f) Without in any way limiting Seller representations and warranties set forth
above, Seller further agrees that Seller shall in no event make any disposition
of all or any portion of such Buyer securities which Seller is acquiring unless
and until:

 

(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

 

(ii) Seller shall have (A) notified Buyer of the proposed disposition and
furnished Buyer with a detailed statement of the circumstances surrounding the
proposed disposition, and (B) furnished Buyer with an opinion of Seller own
counsel to the effect that such disposition will not require registration of
such shares under the Securities Act, and such opinion of Seller’s counsel shall
have been concurred with by counsel for Buyer, and Buyer shall have advised
Seller of such concurrence.

 

(g) Seller is an “accredited investor” as defined under Rule 501 of Regulation D
of the Act.

 

Section 3.7. Organization; Good Standing.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as presently conducted and as proposed to be conducted. The Bylaws are the
bylaws of the Company as currently in full force and effect.

 

(b) The Company is duly qualified to transact business and is in good standing
in each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect. The Company has made available to Buyer true, correct and
complete copies of the Company’s Articles of Incorporation, Bylaws and other
organizational documents as currently in effect, the minute books of the Company
with respect to actions taken by its stockholders and directors, and the stock
certificate books, stock transfer books and similar records of the Company.
Schedule 3.7 sets forth a true and correct list of each jurisdiction in which
the Company is qualified or registered to transact business. The Company’s
Articles of Incorporation, Bylaws and other organizational documents are in full
force and effect and the Company is not in violation of any of the provisions of
its Articles of Incorporation, Bylaws or other organizational documents.

 

11

 

 

Section 3.8. Subsidiaries. The Company does not, nor has the Company since the
time of its formation, (a) have any Subsidiaries, (b) own or control, directly
or indirectly, beneficially or of record, any Equity Interest in any other
Person or (c) participate in any joint venture, partnership or similar
arrangement.

 

Section 3.9. Capitalization. Schedule 3.9 accurately and completely sets forth
the capital structure of the Company by listing thereon the number of shares of
capital stock of the Company which are authorized and which are issued and
outstanding and identifies the record owner of each such share. Except as set
forth on Schedule 3.9, (i) there are no shares of capital stock of the Company
reserved for issuance or held as treasury shares, (ii) there are no outstanding
options, stock appreciation rights, warrants, rights, calls, commitments,
conversion rights, rights of exchange, subscriptions, claims of any character,
agreements, obligations, convertible or exchangeable securities or other plans
or commitments, contingent or otherwise, relating to the capital stock of the
Company, other than as contemplated by this Agreement, (iii) there are no
outstanding Contracts of the Company and Seller or any other Person to purchase,
redeem or otherwise acquire any outstanding shares of the capital stock of the
Company, or securities or obligations of any kind convertible into any shares of
the capital stock of the Company and (iv) there are no dividends which have
accrued or been declared but are currently unpaid on the capital stock of the
Company. No Person (other than Seller) has made, asserted or threatened (orally
or in writing) to make or assert any claim that such Person owns or has any
rights in or to any equity interest in the Company.

 

Section 3.10. Indebtedness. Except as set forth on Schedule 3.10, the Company
does not have any outstanding Indebtedness in excess of $100,000 and not
including operating leases for real property.

 

Section 3.11. Material Contracts.

 

(a) Schedule 3.11(a) contains a listing (organized by the applicable subsection
below) of all Contracts of the type described in clauses (i) through (xii) below
to which the Company is a party or by which the Company or any of its assets is
bound as of the date hereof (the “Material Contracts”). True and correct copies
of all Material Contracts have been delivered or made available to Buyer.

 

(i) Each Contract related to the Indebtedness of the Company in excess of
$100,000 and not including operating leases for real property;

 

(ii) Each Contract under which the Company has directly or indirectly made any
advance, loan, mortgage, note, bond, extension of credit or capital contribution
to, or other investment in, or guaranteed or agreed to indemnify the obligations
of, any Person (other than extensions of credit to customers in the ordinary
course of business);

 

12

 

 

(iii) Each Contract pledging or otherwise placing a material Lien (other than a
Permitted Lien) on any assets or properties of the Company;

 

(iv) Each Contract pursuant to which the Company has sold, exchanged or
otherwise disposed of any of its assets or rights, other than in the ordinary
course of business;

 

(v) Each Contract containing any provision or covenant prohibiting or materially
limiting the ability of the Company to engage in any business activity or
compete with any Person in any geographical area;

 

(vi) Each joint venture, partnership, stockholders’, limited liability company
or similar Contract with any Person;

 

(vii) Each Contract granting any rights to license, market or sell the Company’s
services to any other Person that limit the Company’s exclusive right to market
or sell its services;

 

(viii) Each Contract under which the Company directly or indirectly indemnifies
any Person with respect to infringements of proprietary rights;

 

(ix) Each franchise, license, distributor or other similar type of Contract;

 

(x) Each Contract constituting an employment or consulting agreement with any
officer or director of the Company or any Acquired Employee, in each case that
requires payments by the Company in excess of Fifty Thousand Dollars ($50,000)
annually; and

 

(xi) Each other Contract that is material to the operations of the Company,
taken as a whole.

 

(b) Except as set forth on Schedule 3.11(b), each Material Contract is in full
force and effect and constitutes a legal, valid and binding agreement,
enforceable against the Company and, to the Knowledge of the Company, each other
party thereto, in accordance with its terms. The Company is not and, to the
Knowledge of the Company, no other party to any Material Contract is in
violation or breach of, or in default under, nor has there occurred any event or
condition that with or without the passage of time or the giving of notice (or
both) would constitute a violation or breach of, or default under, or permit the
termination of, any Material Contract or would cause acceleration of any
obligation of any party thereto or create any Lien on the property of the
Company, except as would not result in a Material Adverse Effect. The Company
has not received notice from any other party to a Material Contract that such
party plans on terminating its Contract with the Company. To the Knowledge of
the Company, except with respect to Material Contracts that expire in accordance
with their terms, no party to any Material Contract intends to (i) terminate its
relationship with the Company or (ii) put its Contract with the Company out for
bid within six (6) months after the Closing Date.

 

13

 

 

Section 3.12. Accounts Receivable and Accounts Payable.

 

(a) All accounts receivable of the Company are valid receivables that have
arisen from bona fide transactions entered into on an arms’ length basis in the
ordinary course of business. Other than as set forth on Schedule 3.12(a)(i), the
accounts receivable of the Company are current and, to the Knowledge of the
Company, are collectible net of the reserve shown on the balance sheet included
in the Financial Statements dated as of the Balance Sheet Date (which reserve is
adequate and calculated in accordance with GAAP) without any setoff, expense or
other reduction. There is no contest, claim, defense or right of setoff, other
than returns in the ordinary course of business, with respect to any accounts
receivable. Schedule 3.12(a)(ii) sets forth the aging of all accounts
receivable.

 

(b) The accounts payable of the Company are properly reflected on the Financial
Statements and arose from bona fide transactions with non-Affiliated third
parties in the ordinary course of business.

 

Section 3.13. Financial Statements.

 

(a) Attached hereto as Schedule 3.13(a) are the following financial statements
of the Company (the “Financial Statements”): (i) reviewed financial statements
of the Company for the fiscal years ending December 31, 2017, December 31, 2018
and December 31, 2019 and (ii) unaudited internally prepared financial
statements of the Company for the seven-month period ended July 31, 2020 (the
“Balance Sheet Date”). The Financial Statements have been prepared in accordance
with GAAP and fairly present in all material respects the financial position of
the Company at the applicable balance sheet dates and the results of operations
for the periods covered and have been prepared from, and are in accordance with,
the books and records of the Company. The respective books and records of the
Company fully and fairly reflect, in each case in all material respects, all of
the Company’s transactions, properties, assets and liabilities and have been
maintained in good faith with reasonable diligence.

 

(b) The Company has devised and maintained systems of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authority, (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with GAAP and to maintain proper accountability for
items, (iii) access to their property and assets is permitted only in accordance
with management’s general or specific authority, and (iv) the recorded
accountability for items is compared with the actual levels at reasonable
intervals and appropriate action is taken with respect to any differences. To
the Knowledge of the Company, there has not occurred any fraud, whether or not
material, that involves or involved management or other employees who have a
significant role in the system of internal accounting control of the Company.

 

Section 3.14. No Undisclosed Liabilities. Except as set forth on Schedule 3.14,
the Company has no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent or otherwise) that are not
adequately reflected or provided for in the Financial Statements dated as of the
Balance Sheet Date other than liabilities or obligations (a) incurred in the
ordinary course of business since the Balance Sheet Date or (b) incurred in
connection with the Contemplated Transactions.

 

14

 

 

Section 3.15. Insurance. Schedule 3.15 lists all policies of fire, liability and
other forms of insurance maintained by the Company (the “Insurance Policies”).
The Insurance Policies are in full force and effect, all premiums with respect
thereto covering all periods up to and including the date hereof have been paid
and no notice of cancellation or termination or material increase of premiums
has been received with respect to any such policy. There are no claims by the
Company under any of such policies relating to the Business, assets or
properties of the Company as to which any insurance company is denying liability
or defending under a reservation of rights or similar clause other than a
general reservation of rights. The Insurance Policies, taken together, are
sufficient for compliance with all Legal Requirements and Material Contracts
which specify specific insurance coverage requirements to which the Company is a
party or by which it is bound and will continue in full force and effect
following the consummation of the Contemplated Transactions.

 

Section 3.16. Real Property. The Company does not own, directly or indirectly,
and has never owned, any real property. Schedule 3.16 contains a complete and
correct list, by street address, of all real property and interests in real
property used or occupied, directly or indirectly, by the Company (the “Leased
Real Property”). The Company has good and valid leasehold interests in the
Leased Real Property. All leases and other agreements relating to the Leased
Real Property (the “Leases”) are in full force and effect. No party under any
such Lease is in default thereunder and there are no matters that, with the
notice or passage of time, would be defaults thereunder. The Company does not
use any real property other than the Leased Real Property, nor is any other real
property required to conduct the Business as currently conducted or as the
Company proposes to conduct the Business. All rental and other amounts due and
payable under any Lease have been paid in full. The Leased Real Property
complies with and has been operated in compliance with all Legal Requirements,
including environmental and zoning requirements, and the Company has not
received any written notification from any Governmental Body requiring any
improvements to the Leased Real Property.

 

Section 3.17. Employee Benefits.

 

(a) Employees of the Company participate in the plans sponsored by the Company
listed on Schedule 3.17(a), which is a true and complete list of each Employee
Benefit Plan and any Plans that provide benefits to employees of the Company.
Except as set forth on Schedule 3.17(a), no Employee Benefit Plan is (i) a
“multiple employer plan” for purposes of Sections 4063, 4064 or 4066 of ERISA,
(ii) a “multiemployer plan” within the meaning of Sections 3(37) or 4001(a)(3)
of ERISA, (iii) subject to Section 412 of the Code or Section 302 or Title IV of
ERISA, (iv) a retiree health insurance or retiree life insurance benefit plan or
(v) a tax-qualified employee stock ownership plan. The Company has not incurred
any liability (including as a result of any indemnification obligation) under
Title IV of ERISA and no condition exists that would subject the Company, either
directly or by reason of affiliation with an ERISA Affiliate, to any Tax, fine,
encumbrance, Lien or other liability imposed by Title IV of ERISA. None of the
Company nor any ERISA Affiliate has any formal plan or obligation to change or
otherwise modify any existing Employee Benefit Plan or program or to establish
any new Plan or program.

 

15

 

 

(b) All Employee Benefit Plans have been administered (including with respect to
reporting and disclosure) and are in compliance with their individual terms and
with applicable Legal Requirements, including ERISA and the Code. Each of the
ERISA plans that is intended to be “qualified” within the meaning of Code
Section 401(a), and the trust (if any) forming a part thereof is a prototype
Employee Benefit Plan entitled to rely on the prototype sponsor’s opinion letter
or has received a favorable determination letter from the IRS as to its
qualification under the Code and to the effect that each such trust is exempt
from taxation under Section 501(a) of the Code, and, to the Knowledge of the
Company, nothing has occurred since the date of such determination letter that
will adversely affect such qualification or tax-exempt status. The Company has
not received any claim or notice that any such Employee Benefit Plan is not in
compliance with the terms of the applicable Employee Benefit Plan, ERISA, the
Code (including all Tax rules, compliance with which is required for any
intended favorable Tax treatment) or any and all other applicable Legal
Requirements.

 

(c) There are no Proceedings pending or threatened against the Company by or on
behalf of any Employee Benefit Plan, by an employee or beneficiary under any
such Employee Benefit Plan or otherwise involving any such Employee Benefit Plan
(other than routine claims for benefits).

 

(d) The Company has delivered or made available to Buyer a true, correct and
complete copy of each Employee Benefit Plan, including (i) each writing
constituting a part of such Employee Benefit Plan, including all amendments
thereto, (ii) the most recent annual report (Form 5500 Series) and accompanying
schedules, if any, (iii) the current summary plan description and any material
modifications thereto, if any, and (iv) the most recent determination letter
from the IRS, if any.

 

(e) All contributions required to be made to any Employee Benefit Plan by Legal
Requirements or regulation or by any plan document or other contractual
undertaking and all premiums due or payable with respect to insurance policies
funding any Employee Benefit Plan for any period through the date hereof have
been timely paid in full or accrued in the Financial Statements.

 

(f) Except as set forth on Schedule 3.17(f), the consummation of the
Contemplated Transactions (either alone or in combination with any other event
or events) will not result in (i) vesting, acceleration or increase of any
amounts payable under any Employee Benefit Plan, (ii) any material increase in
benefits under any Employee Benefit Plan or (iii) payment of any severance,
true-up, change in control or similar payments or compensation under any
Employee Benefit Plan.

 

Section 3.18. Employees and Labor Matters.

 

(a) Schedule 3.18(a) is a true, accurate and complete list containing the name,
current position and compensation, including incentive plans, of each employee
of the Company.

 

(b) The Company is not party to any collective bargaining agreement or similar
labor contract, there are no labor unions, work councils or other organizations
representing or attempting to represent any employees of the Company and no
strike, slowdown, picketing, work stoppage, concerted refusal to work overtime
or other similar labor activity with respect to any employee of the Company is
pending or threatened.

 

16

 

 

 

(c) The Company has maintained and continues to maintain, true, accurate and
complete payroll, personnel and time records for purposes of compliance with all
federal and state minimum wage and overtime laws and right to work laws,
including adequate documentation of the applicability of exemptions under such
laws.

 

(d) The Company is in compliance with all Legal Requirements relating to labor
and employment. Except as set forth on Schedule 3.18(d), there are no pending or
threatened, and during the last five (5) years there have not been any, formal
employment-related Proceedings against the Company relating to the employees of
the Company, including violations of the Age Discrimination in Employment Act of
1967, the Americans With Disabilities Act of 1990, the Rehabilitation Act of
1973, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1866 and
1964, the Employee Retirement Income Security Act, the Occupational Safety and
Health Act or any other employment-related Legal Requirements.

 

(e) Except as set forth on Schedule 3.26, (a) the Company does not have any
severance policy or obligation as of the date hereof (and does not have any
severance obligations under any prior severance policy or obligation) in writing
or orally by operation of a manual, memorandum or otherwise and (b) the Company
has not created any severance obligations to any individuals as of the date
hereof (and does not owe any such severance obligations to any individuals as of
the date hereof) in writing or orally by operation of a manual, memorandum or
otherwise.

 

Section 3.19. Litigation. Except as set forth on Schedule 3.19, there are no
Proceedings pending or threatened concerning the Shares, the Company or Seller,
whether civil or criminal or before any Governmental Body or other Person, and
the nature of such matters and to the Knowledge of the Company all of the facts
and circumstances related thereto have been fully disclosed to Buyer. There is
no order, writ, injunction or decree which has been issued by, or requested of,
any court or Governmental Body. To the Knowledge of Seller, there are no facts
or circumstances existing that would reasonably be expected to give rise to any
such Proceeding, nor has the Company received any threat, orally or in writing,
that a third Person is considering asserting or filing any such Proceeding. The
Company does not owe any amounts or have any other outstanding monetary
obligations pursuant to (i) any judgment, decree, injunction, rule or order of
any court, arbitration panel or Governmental Body or (ii) any settlement
agreement or similar agreement with any Person. There is no Proceeding pending
or threatened that challenges, or seeks damages or other relief in connection
with, the Company’s performance of this Agreement or the Contemplated
Transactions or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with this Agreement or the Contemplated Transactions. 

 

Section 3.20. Compliance with Laws.

 

(a) Except as set forth on Schedule 3.20, the Company is and has been in
compliance with all Legal Requirements applicable to it and its operations (as
conducted now and in the past) and any other properties and assets of the
Company (in each case owned or used by it now or in the past). The Company has
not received, at any time, any written notice from any Governmental Body
regarding any violation of or failure to comply with any Legal Requirements, nor
is the Company under investigation with respect to a violation of any Legal
Requirement. The Company is not party to or bound by any order, judgment,
decree, injunction, rule or award of any Governmental Body and the Company has
filed all reports required to be filed with any Governmental Body on or before
the date hereof. The Company has not, and to the Knowledge of the Company, no
director, officer, employee, stockholder or other third Person acting at the
direction of the Company has, taken any action in violation of the United States
Foreign Corrupt Practices Act.

 



17

 

 

Section 3.21. Intellectual Property.

 

(a) Schedule 3.21(a) sets forth a true and complete list of all United States
and foreign patents, patent applications, registered and unregistered
copyrights, trademarks, trade names, service marks and internet domain names
that are owned by the Company (the “Owned Intellectual Property”). None of the
Owned Intellectual Property is subject to any Liens and non-exclusive licenses
granted by the Company in the ordinary course of business. To the Knowledge of
the Company, no Person is infringing the Owned Intellectual Property.

 

(b) Schedule 3.21(b) sets forth a true and complete list of all licenses
(including sublicenses) of Intellectual Property pursuant to which (i) the
Company licenses Intellectual Property from a third Person or (ii) the Company
licenses Intellectual Property to a third Person.

 

(c) The Company owns, licenses, sublicenses or otherwise legally possesses
enforceable rights to use all Intellectual Property as used in the Business as
currently conducted and as the Company proposes to conduct the Business (the
“Company Intellectual Property”). There is no Proceeding pending or threatened
against the Company with respect to the ownership, use or validity of the
Company Intellectual Property. The use by the Company of the Company
Intellectual Property does not infringe on the rights of any Person and there
have never been any claims against the Company of any such infringement. The
Company is not obligated or under any liability to make any payments by way of
royalties, fees or otherwise with respect to the use of any Company Intellectual
Property. The consummation of the Closing will not result in any limitation on
or the termination of the Company’s rights to any Company Intellectual Property.

 

(d) The Company has taken commercially reasonable measures to maintain in
confidence all trade secrets and confidential information owned or used by the
Company.

 

(e) Each employee and consultant of the Company engaged in the development of
Intellectual Property or technology for the Company has executed and delivered
to the Company a proprietary information and inventions agreement in such form
as was provided by the Company and, to the Knowledge of the Company, no employee
or consultant of the Company that engaged in the development of Intellectual
Property or technology for the Company is in breach of or has breached any such
proprietary information and inventions agreement.

 

Section 3.22. Environmental Matters. The Company has provided Buyer access to
true and complete copies of all environmental assessments, reports, audits,
studies and other material documents in the Company’s possession or under its
control, or of which the Company has Knowledge, that relate to the Company’s
compliance with Environmental Laws and the environmental condition of any real
properly currently or formerly, owned, operated or leased by the Company,
including the Leased Real Property. Except as set forth on Schedule 3.22:

 



18

 

 

(a) the Company is, and has at all times conducted the Business, in compliance
with all Environmental Laws;

 

(b) there are no pending or threatened claims, notices, suits, hearings,
demands, information requests by a Governmental Body, Proceedings or Liens with
respect to Environmental Laws or Hazardous Materials against or with respect to
the Company and the Company has never received any written notice, claim,
complaint, subpoena, governmental information request, summons or been
threatened with any action from any Person alleging any liability under
Environmental Laws relating to the Company or any violation of any Environmental
Law by the Company;

 

(c) to the Knowledge of the Company, there has been no Release at, on, under or
from the Leased Real Property that would reasonably be expected to give rise to
a liability of the Company under Environmental Laws and there are no other
facts, circumstances or conditions, in each case that would reasonably be
expected to result in any liability to the Company under Environmental Laws;

 

(d) to the Knowledge of the Company, none of the Leased Real Property contains,
any of the following: (i) underground improvements used for storage or transport
of Hazardous Materials, including but not limited to treatment or storage tanks,
or underground piping associated with such tanks, used currently or in the past
for the management of Hazardous Materials; (ii) a dump, landfill or any unit for
the disposal of wastes regulated under Environmental Laws; (iii) filled in land
or wetlands; (iv) PCBs; (v) mold that poses a threat to human health; or (vi)
asbestos-containing materials; and

 

(e) neither the Company nor any of its assets are subject to any order, decree,
injunction or other directive of any Governmental Body and neither the Company
nor any of its assets are subject to any agreement that requires it to pay to,
reimburse, guarantee, pledge, defend, indemnify or hold harmless any Person for
or against any Environmental Liabilities.

 

Section 3.23. Affiliate Transactions. Except as set forth on Schedule 3.23, the
Company is not party to any Contract with any Affiliate, Representative,
stockholder, director, officer or employee of the Company and no Affiliate,
Representative, stockholder, director, officer or employee of the Company (a)
owns any asset, property or right, tangible or intangible, used by the Company,
(b) to the Knowledge of the Company, has any claim or cause of action against
the Company or (c) is owed any payment or obligation by the Company (other than
payments and obligations under Contracts disclosed on Schedule 3.23 or for
compensation and benefits in the ordinary course of business). No Affiliate,
Representative, stockholder, director, officer or employee of the Company has
issued a promissory note payable to or by the Company.

 



19

 

 

Section 3.24. Licenses and Permits. Except as set forth on Schedule 3.24, the
Company, Seller and all Company directors, officers and employees, as
applicable, own or possess all franchises, licenses, certificates, consents,
waivers, permits, orders, approvals or other authorizations of any Governmental
Body or regulatory body (foreign, federal, state and local), including
Governmental Authorizations, that are required to be obtained and are necessary
for the conduct of the Business as now carried on by the Company or as the
Company proposes to conduct the Business (collectively, the “Licenses and
Permits”). All Licenses and Permits are valid and binding and in full force and
effect. The Company, Seller and all Company directors, officers and employees,
as applicable, have taken all necessary action to maintain all Licenses and
Permits. No Proceeding is pending or threatened concerning any actual, alleged
or potential violation of, failure to comply with, revocation, withdrawal,
suspension, cancellation, termination, modification or limitation (excluding
recurring renewal notifications) of any of the Licenses and Permits. No loss or
expiration of any of the Licenses and Permits is pending, threatened or
reasonably foreseeable (other than expiration upon the end of any applicable
term). The execution, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions will not materially adversely
affect any of the Licenses and Permits.

 

Section 3.25. Tax Matters.

 

(a) All Tax Returns required to be filed with any Governmental Body by or on
behalf of the Company have been timely filed in accordance with applicable Legal
Requirements, and all Tax Returns filed by or on behalf of the Company are true,
correct and complete. All Taxes regardless of whether shown as due and payable
on such Tax Returns have been timely paid to the appropriate Governmental Body.

 

(b) The Company is not delinquent in the payment of any Tax nor has the Company
requested an extension of time to file a Tax Return which has not yet been
filed. There is no unexpired waiver or extension of any statute of limitations
with respect to the assessment or collection of any Tax for which the Company is
or may be liable. No audit or other administrative proceeding is pending or
threatened, and no judicial proceeding is pending or threatened, that involves
any Tax or Tax Return filed or paid by or on behalf of the Company.

 

(c) The Company is not and has never been a member of an affiliated,
consolidated, combined or unitary group other than one of which the Company was
the common parent. The Company is not party to any Tax indemnification, Tax
allocation or Tax sharing agreements.

 

(d) No unresolved claim has been made by any Governmental Body in a jurisdiction
where the Company does not file Tax Returns alleging that the Company is or may
be subject to taxation by that jurisdiction or to a Tax Return filing
requirement.

 

(e) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on any of the assets of the Company.

 

(f) The Company has made available to Buyer true and complete copies of all Tax
Returns of the Company for the Tax years beginning on or after December 30,
2015.

 

(g) The Company has timely collected or withheld any Taxes required to be
collected or withheld for all periods for which the statute of limitations has
not yet expired and has reported and paid or remitted on a timely basis all
Taxes required to be so reported, paid or remitted to the applicable authority
or depository.

 

(h) The Company is not and has never been a party to any “reportable
transaction” as defined in Code Section 6707A or Treasury Regulations Section
1.6011-4 or any predecessor thereof.

 



20

 

 

(i) During the two (2)-year period ending on the date hereof, the Company has
not been either a “distributing corporation” or a “controlled corporation” in a
distribution of stock intended to qualify for tax-free treatment under Section
355 of the Code, nor engaged in an exchange under which gain was not recognized
under Section 1031 of the Code.

 

(j) The Company will not be required to include any item of income in, or
exclude any item of deduction from, the computation of taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date, (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state, local or non-U.S.
Tax law) executed on or prior to the Closing Date, (iii) installment sale, open
transaction or use of a completed contract method of accounting or income
forecast method of accounting on or prior to the Closing Date, (iv) prepaid
amount received on or prior to the Closing Date, (v) deferred intercompany gain
or excess loss account described in the Treasury Regulations under Section 1502
of the Code (or any corresponding or similar provision of state, local,
municipal, foreign or other Tax law) or (vi) election under Section 108(i) of
the Code made on or prior to the Closing Date.

 

(k) All intercompany transactions between or among the Company and its
Affiliates have occurred on arm’s length terms and, as applicable, in compliance
with the principles of Section 482 of the Code (or any corresponding or similar
provision of U.S. federal, state, local, municipal, foreign or other Tax Law),
including, as relevant, with applicable rules relating to transfer pricing
(including the maintenance of contemporaneous documentations and the preparation
of all required transfer pricing reports).

 

(l) The Company does not have a permanent establishment or fixed place of
business in any country other than its country of incorporation.

 

(m) None of the Company’s “section 197 intangibles,” within the meaning of
Section 197 of the Code, are subject to the limitations under Section 197(c)(3)
and Section 197(f)(9) of the Code and the Treasury Regulations promulgated
thereunder.

 

(n) The Company has made adequate provision on its books and records in
accordance with GAAP for any Tax which is not yet due and payable or which is
being contracted in good faith. The Company has made provision for unpaid Taxes
on its books and records which is sufficient to cover any unpaid Tax.

 

(o) There is no outstanding power of attorney authorizing anyone to act on
behalf of the Company in connection with any Tax, Tax Return or audit or other
administrative proceeding relating to any Tax or Tax Return of the Company.

 

(p) There is no outstanding closing agreement, ruling request, request to
consent to change a method of accounting, subpoena or request for information
with or by any Governmental Body with respect to the Company, its income,
assets, liabilities, or business, or any Tax or Tax Return of the Company.

 

(q) The Company is not a party to any Contract for services that would result,
individually or in the aggregate, in the payment of an amount that would not be
deductible by the Company by reason of Code Section 162, 280G or 404 (or any
corresponding or similar provision of any state, local, municipal, foreign or
other Tax law).

 



21

 

 

(r) The Company is not a “consenting corporation” within the meaning of Code
Section 341(f) (as in effect prior to the repeal of such provision).

 

(s) The Company does not have any plan, arrangement or Contract providing for
deferred compensation that is subject to Code Section 409A(a), or any asset,
plan arrangement or Contract that is subject to Code Section 409A(b).

 

(t) None of the outstanding indebtedness of the Company constitutes indebtedness
to which an interest deduction may be disallowed under the Code or any other
provision of Legal Requirements.

 

(u) In the case of any transaction that could result in a “substantial
understatement of income tax” (within the meaning of Code Section 6662(d)) if
the claim Tax treatment were disallowed, the Company has “substantial authority”
(within the meaning of Code Section 6662(d)) for the claimed treatment, or in
the case of a transaction other than a “tax shelter” (within the meaning of Code
Section 6662(d)(2)(C)(ii)), has “adequately disclosed” (within the meaning of
Code Section 6662(d)) the relevant facts affecting the tax treatment on its
Income Tax Return. The Company has not made any Tax-related disclosure under
FASB Accounting Standard Codification 740 (relating to Accounting for
Uncertainty in Income Tax) or 450 (relating to Contingencies), or on Form 1120
Schedule UTP (Uncertain Tax Position Statement).

 

Section 3.26. Absence of Certain Changes or Events. Except as set forth on
Schedule 3.26, since December 31, 2019 (a) there has not been any event,
circumstance, change or effect that has had or would have a Material Adverse
Effect and (b) the Business has been conducted in the ordinary course of
business. 

 

Section 3.27. Bank Accounts. Schedule 3.27 sets forth the names and locations of
all banks, trust companies, savings and loan associations and other financial
institutions at which the Company maintains accounts of any nature (or at which
an account is maintained to which the Company has access as to which deposits
are made on behalf of the Company), in each case listing the type of account,
the account number therefor, and the names of all Persons authorized to draw
thereon, make withdrawals therefrom or have access thereto, and lists all
locations of all safe deposit boxes used by the Company. There are no
outstanding powers of attorney executed on behalf of the Company. 

 

Section 3.28. Brokers or Finders. Neither Seller nor the Company has incurred
any obligation or liability for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement or the
Contemplated Transactions for which the Company will directly or indirectly have
any liability. 

 

Section 3.29. Full Disclosure. This Agreement and the Schedules, Exhibits,
Financial Statements and other Transaction Documents furnished by or on behalf
of Seller to Buyer pursuant to the provisions of this Agreement do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made herein or therein not misleading.

 



22

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

Section 4.1. Organization; Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and Buyer has all requisite power and authority to own, lease and operate its
properties and to carry on its business as presently conducted and as proposed
to be conducted. Buyer is duly qualified to transact business and is in good
standing in each jurisdiction in which failure to so qualify would have a
material adverse effect on Buyer. 

 

Section 4.2. Power and Authority; Enforceability. Buyer has the power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions. Buyer has taken all
corporate action on the part of Buyer necessary for the execution and delivery
of this Agreement and the other Transaction Documents to which it is a party,
the performance of all obligations of Buyer under this Agreement and the other
Transaction Documents to be performed as of the Closing and the consummation of
the Contemplated Transactions. This Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by Buyer
and constitute valid and legally binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally or (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies. 

 

Section 4.3. No Conflict. Neither the execution and delivery of this Agreement
or the other Transaction Documents to which it is a party, nor the consummation
or performance of the Contemplated Transactions, will (with or without notice or
lapse of time): (a) contravene, conflict with or result in a violation of any of
the provisions of Buyer’s Certificate of Incorporation, Bylaws or other
organizational documents; (b) contravene, conflict with or result in a violation
of, any Legal Requirements applicable to Buyer; or (c) contravene, conflict with
or result in a violation or breach of, or result in a default under, or give
rise to any right or cause of action under, any provision of any Contract to
which Buyer is a party. No Consent is required to be made by or on behalf of
Buyer in connection with the execution, delivery or performance by Buyer of this
Agreement, the other Transaction Documents to which it is a party or the
Contemplated Transactions. 

 

Section 4.4. Litigation. There is no pending Proceeding, and to Buyer’s
knowledge, no Person has threatened to commence any Proceeding, that challenges,
or seeks damages or other relief in connection with, Buyer’s performance of this
Agreement or the Contemplated Transactions, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with this
Agreement or the Contemplated Transactions. 

 

Section 4.5. Brokers or Finders. Buyer has not incurred any obligation or
liability for brokerage or finders’ fees or agents’ commissions or other similar
payments in connection with this Agreement or the Contemplated Transactions for
which the Company will directly or indirectly have any liability. 

 



23

 

 

Section 4.6. Financial and Regulatory Matters. Buyer will, as of the Closing
Date, have the financial capacity and capability to perform all of its
obligations under this Agreement and the other Transaction Documents. 

 

Section 4.7. Valid Issuance. The Closing Shares, when issued as provided in this
Agreement, will be duly authorized and validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than those
contained in Buyer’s Certificate of Incorporation and bylaws and under
applicable state and federal securities Laws. 

 

ARTICLE V
COVENANTS

 

Section 5.1. Further Action.

 

(a) In case at any time after the Closing any further action is necessary to
consummate or confirm the Contemplated Transactions, to accomplish the purposes
of this Agreement or to assure to Buyer the benefits of this Agreement, without
additional compensation, Seller and the Stockholder Representative shall take
such further action (including the execution and delivery of such further
instruments and documents) as Buyer reasonably may request.

 

(b) As promptly as practicable after the date hereof, Buyer, Seller and the
Company shall cooperate and work together in good faith to prepare one or more
current reports on Form 8-K under the Exchange Act (including any amendments
thereof, the “Form 8-K”) as required by the SEC for disclosure of the
transactions contemplated hereby, such Form 8-Ks to be filed by Buyer with the
SEC, from time to time after the Closing, as required by any applicable Legal
Requirement. Such Form 8-Ks shall comply as to form in all material respects
with the applicable provisions of the Securities Act and the Exchange Act and
the rules and regulations thereunder. The Company shall furnish all information
concerning the Company as Buyer may reasonably request in connection with the
preparation of the Form 8-Ks.

 

Section 5.2. Confidentiality.

 

(a) As used in this Section 5.2, the term “Confidential Information” includes
any of the following information held or used by or relating to the Company and
the Business: (i) all information that is a trade secret; (ii) all information
concerning product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing or distribution methods and processes, computer hardware,
software and computer software, database technologies, systems, structures and
architectures; and (iii) all information concerning the business and affairs of
the Company and the Business, including historical and current financial
statements, financial projections and budgets, tax returns and accountants’
materials, historical, current, and projected sales, capital spending budgets
and plans, business plans, strategic plans, marketing and advertising plans,
publications, client and customer and prospect lists and files, current and
anticipated customer requirements, price lists, market studies, contracts, the
names and backgrounds of key personnel and personnel training techniques and
materials, however documented.

 



24

 

 

(b) Seller hereby acknowledges the confidential and proprietary nature of the
Confidential Information and agrees that Seller shall, except to the extent
required to fulfill his duties in the course of such employment with the
Company, from and after the Closing: (i) keep the Confidential Information
confidential and deliver promptly to Buyer, or immediately destroy at Buyer’s
option, all embodiments and copies of the Confidential Information that are in
Seller’s possession, and if Buyer requests destruction of such information,
certify in writing to Buyer that it has fully complied with such request in a
form and containing such representations and warranties as Buyer may request;
(ii) not use the Confidential Information for any reason or purpose; and (iii)
without limiting the foregoing, not disclose the Confidential Information to any
Person, except with Buyer’s prior written consent.

 

(c) Section 5.2(b) does not apply to that part of the Confidential Information
that becomes generally available to the public other than as a result of a
breach of this Section 5.2 by Seller. Confidential Information shall not be
deemed “generally available to the public” merely because it is included or
incorporated in more general information that is publicly available or because
it combines features which individually may be publicly available.

 

(d) If Seller becomes compelled in any Proceeding to make any disclosure that is
prohibited by this Section 5.2, Seller shall, to the extent legally permissible,
provide Buyer with prompt notice of such compulsion so that Buyer may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 5.2. In the absence of a protective order or
other remedy, Seller may disclose that portion (and only that portion) of the
Confidential Information that, based upon the opinion of Seller’s counsel,
Seller is legally compelled to disclose; provided, however, that Seller shall
use its best efforts to obtain written assurance that any Person to whom any
Confidential Information is so disclosed shall accord confidential treatment to
such Confidential Information.

 

(e) Nothing in this Section 5.2 will diminish the protections and benefits under
applicable Legal Requirements to which any trade secret of the Company is
entitled. If any information that the Company asserts to be a trade secret under
applicable Legal Requirements is found by a court of competent jurisdiction not
to be such a trade secret, such information will nonetheless be considered
Confidential Information of the Company for purposes of this Section 5.2.

 

Section 5.3. Equity Incentive Plan.

 

(a) On or before the Closing, Seller shall cause the Company to take all
necessary actions to terminate the Company’s 2018 Stock Incentive Plan and each
award agreement issued thereunder.

 

(b) Immediately after the Closing, Buyer shall cause the Company to establish a
restricted stock plan representing 10% of the Company’s Common Stock for benefit
of certain key employees of the Company in the form attached hereto as Exhibit A
(the “Restricted Stock Plan”). The Restricted Stock Plan shall be administered
by the Company post-Closing.

 



25

 

 

ARTICLE VI
SURVIVAL; INDEMNIFICATION

 

Section 6.1. Survival. Except as otherwise specifically provided in this
Agreement, each of the representations, warranties, covenants and agreements of
the Parties contained herein or in any certificate or other writing delivered
pursuant to this Agreement shall survive the Closing for a period of eighteen
(18) months; provided that the representations and warranties of Seller set
forth in Sections 3.1 (Capacity and Authority; Enforceability), 3.2 (Ownership
of Shares), 3.9 (Capitalization), 3.28 (Brokers or Finders), and the
representations and warranties of Buyer set forth in Sections 3.1 (Organization;
Good Standing), 3.2 (Power and Authority; Enforceability), and 3.5 (Brokers or
Finders) (the “Fundamental Representations”) shall survive indefinitely; and
provided further that the representations and warranties set forth in Section
3.25 (Tax Matters) shall survive until sixty (60) days after expiration of the
applicable statute of limitations (and extensions or waivers thereof) and the
covenants and agreements in this Agreement that, by their terms, are to have
effect after the Closing Date shall survive for the period contemplated by such
covenants or agreements, or if no period is specified, indefinitely. 

 

Section 6.2. Indemnification Obligations of Seller. Subject to the provisions of
Section 6.4, from and after the Closing, Seller shall indemnify, defend and hold
harmless Buyer, Buyer’s Affiliates, the Company, each of their respective
Representatives and each of the successors and assigns of any of the foregoing
(collectively, the “Buyer Indemnified Parties”) from, against and in respect of
any and all Damages incurred by Buyer Indemnified Parties arising directly or
indirectly out of or relating to any of the following, regardless of whether the
claim arises under contract, breach of warranty, tort or other legal theory:

 

(a) any breach or inaccuracy of any representation or warranty made by Seller
contained in this Agreement or in any other Transaction Document as of the
Closing;

 

(b) any breach of any covenant, agreement or undertaking made by Seller in this
Agreement or in any other Transaction Document;

 

(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments that remain unpaid after the Closing and which are based upon
any agreement or understanding alleged to have been made by such Person (or any
Person acting on its behalf) with the Company or Seller in connection with the
Contemplated Transactions;

 

(d) any claim by a Person (other than a stockholder listed on Schedule 3.9) that
such Person owns or has any rights in or to any Equity Interest in the Company;
and

 

(e) any Taxes of the Company allocable to any period occurring on or before the
Closing Date.

 

Section 6.3. Indemnification Obligations of Buyer. Subject to the provisions of
Section 6.4, from and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller, their Affiliates, each of their respective Representatives, and
each of the successors and assigns of any of the foregoing (collectively, the
“Seller Indemnified Parties”) from, against and in respect of any and all
Damages incurred by Seller Indemnified Parties arising directly or indirectly
out of or relating to any of the following, regardless of whether the claim
arises under contract, breach of warranty, tort or other legal theory:

 



26

 

 



(a) any breach or inaccuracy of any representation or warranty made by Buyer
contained in this Agreement or in any other Transaction Document as of the
Closing;

 

(b) any breach of any covenant, agreement or undertaking made by Buyer in this
Agreement or in any other Transaction Document; and

 

(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments that remain unpaid after the Closing and which are based upon
any agreement or understanding alleged to have been made by such Person (or any
Person acting on its behalf) with Buyer in connection with the Contemplated
Transactions.

 

Section 6.4. Limitations.

 

(a) The liability of the Indemnifying Party to indemnify the Indemnified Party
pursuant to Sections 6.2(a) and (b) and Sections 6.3(a) and (b) shall be limited
to Indemnification Claims as to which an Indemnified Party has given the
Indemnifying Party written notice in accordance with Sections 6.5(a) and (b)
within the period following the Closing Date specified for each respective
matter pursuant to Section 6.1; provided, however, that the provisions for
indemnification contained in Section 6.2(a) and Section 6.3(a) (other than with
respect to the Fundamental Representations) with respect to breaches of
representations and warranties shall be effective only if the Indemnified Party
has suffered, incurred, sustained or become subject to Damages in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate in which case the
Indemnified Party shall be entitled to indemnification for such Damages from the
first dollar.

 

(b) The liability of the Indemnifying Party to indemnify the Indemnified Party
shall in no event exceed value of the Closing Shares as of the Closing Date;
provided, however that there shall be no such limitation with respect of any
claim for or arising directly or indirectly out of or relating to fraud, willful
misconduct or intentional misrepresentation.

 

(c) No Indemnified Party shall have any obligation to expend any out-of-pocket
expense to seek recovery under any insurance benefits and proceeds or from any
other Person.

 

Section 6.5. Notice of Indemnification; Indemnification Procedure.

 

(a) If either a Buyer Indemnified Party or a Seller Indemnified Party (the
“Indemnified Party”) wishes to assert a claim that the Indemnified Party has
determined has given or could give rise to indemnification under this ARTICLE VI
(an “Indemnification Claim”) (other than a Third Party Claim, which shall be
governed by Section 6.5(e) below), the Indemnified Party shall deliver to the
other party (the “Indemnifying Party”) a written notice (“Claim Notice”) setting
forth the nature and basis of the Indemnification Claim and a description of,
and a reasonable estimate (to the extent that Damages in respect of such claim
are reasonably capable of being estimated) of the total amount of, Damages
actually incurred or expected to be incurred by the Indemnified Party as a
result of such indemnified matter described in Sections 6.2 or 6.3; provided,
however, that the failure to estimate Damages (or the inaccuracy thereof) shall
not affect the validity of a Claim Notice or the amount of Damages to which the
Indemnified Party is entitled.

 



27

 

 

(b) The Indemnified Party shall promptly provide the Claim Notice to the
Indemnifying Party; provided that the failure to provide such Claim Notice will
not affect any rights hereunder except to the extent the Indemnifying Party is
materially prejudiced thereby; provided, however, that if the Indemnified Party
shall fail to provide such Claim Notice in respect of a claim under Section
6.2(a), 6.2(b), 6.3(a) or 6.3(b) before the end of the applicable survival
period specified in Section 6.1, such Indemnification Claim shall be barred.

 

(c) The Indemnifying Party shall respond to the Indemnified Party (a “Claim
Response”) within thirty (30) days (the “Response Period”) after the date that
the Claim Notice is sent by the Indemnified Party. Any Claim Response must
specify whether the Indemnifying Party disputes the Indemnification Claim
described in the Claim Notice and the basis of such dispute. If the Indemnifying
Party fails to give a Claim Response within the Response Period, the
Indemnifying Party will be deemed to have accepted the Indemnification Claim
described in the related Claim Notice. If the Indemnifying Party elects not to
dispute an Indemnification Claim described in a Claim Notice, whether by failing
to give a timely Claim Response or otherwise, then the amount of Damages alleged
in such Claim Notice (or if no amount is so alleged, all Damages arising
therefrom) will be conclusively deemed to be an obligation of the Indemnifying
Party, and the amount of Damages shall be paid in accordance with Section 6.6
below.

 

(d) If the Indemnifying Party delivers a Claim Response within the Response
Period indicating that it disputes one or more of the matters identified in the
Claim Notice and describing the basis therefor, Buyer and Seller shall promptly
meet and use their commercially reasonable efforts to settle the dispute. If
Buyer and Seller are unable to reach agreement within thirty (30) days after the
conclusion of the Response Period, then such dispute shall be resolved by
litigation in an appropriate court of competent jurisdiction in accordance with
Section 8.8 or by any other means to which the Indemnified Party and the
Indemnifying Party shall agree. For all purposes under this ARTICLE VI, Buyer
and Seller shall cooperate with and make available to the other party and its
Representatives all information, records and data, and shall permit reasonable
access to its facilities and personnel, upon reasonable advance notice, during
normal business hours, in a manner so as to minimize disruption to the Business,
and subject to Legal Requirements and any applicable privilege, including the
attorney-client and work product privileges, as may be reasonably requested in
connection with the resolution of such disputes.

 



28

 

 

(e) Promptly after receipt by an Indemnified Party of written notice from a
third Person of any complaint or the commencement of any audit, investigation,
action or proceeding (“Third Party Claim Notice”) with respect to which such
Indemnified Party may be entitled to receive payment from any other Party for
any Damages (a “Third Party Claim”), such Indemnified Party will notify the
Indemnifying Party, promptly following the Indemnified Party’s receipt of such
complaint or notice of the commencement of such Third Party Claim; provided,
however, that the failure to provide such notice of such Third Party Claim will
not affect any rights hereunder except to the extent the Indemnifying Party is
materially prejudiced thereby provided, however, that if the Indemnified Party
shall fail to provide such Third Party Claim Notice before the end of the
applicable survival period specified in Section 6.1, the Indemnifying Party
shall have no obligations to the Indemnified Party in connection with such Third
Party Claim. The Indemnifying Party will have the right, upon written notice
delivered to the Indemnified Party within fifteen (15) days thereafter, subject
to assuming full responsibility for all Damages resulting from any such Third
Party Claim, to assume the defense of such Third Party Claim, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel; provided, however, that
if Seller are the Indemnifying Party, they shall have no right to assume the
defense of such Third Party Claim. In the event, however, that the Indemnifying
Party declines or fails, or has no right, to assume the defense of the Third
Party Claim on the terms provided above or to employ counsel reasonably
satisfactory to the Indemnified Party, in either case within such fifteen
(15)-day period, then such Indemnified Party may employ counsel to represent or
defend it in any such Third Party Claim and the Indemnifying Party will pay the
reasonable fees and disbursements of such counsel as incurred; provided further,
however, that the Indemnifying Party will not be required to pay the fees and
disbursements of more than one counsel for all Indemnified Parties in any
jurisdiction in connection with any audits, investigations, actions or
proceedings that are substantially related. In any Third Party Claim with
respect to which indemnification is being sought hereunder, the Indemnified
Party or the Indemnifying Party, whichever is not assuming the defense of such
action, will have the right to participate (but not control) in such matter and
to retain its own counsel at its own expense. The Indemnifying Party or the
Indemnified Party, whichever has assumed the defense of such action, will at all
times use commercially reasonable efforts to keep the non-assuming party
reasonably apprised of the status of the defense of any matter the defense of
which they are maintaining and to cooperate in good faith with each other with
respect to the defense of any such matter.

 

(f) An Indemnifying Party may not, without the prior written consent of the
Indemnified Party, settle or compromise any claim or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder, unless
(i) such settlement, compromise or consent includes an unconditional release of
the Indemnified Party from all liability arising out of such claim, (ii) does
not contain any admission or statement suggesting any wrongdoing or liability on
behalf of the Indemnified Party, and (iii) does not contain any equitable order,
judgment or term that in any manner affects, restrains or interferes with the
business of the Indemnified Party or any of the Indemnified Party’s Affiliates.

 

Section 6.6. Indemnification Payments; Setoff Against Closing Shares.

 

(a) Subject to Sections 6.6(d) and 6.6(e), if the Indemnifying Party fails to
deliver a Claim Response within the applicable Response Period or otherwise
agrees that it is liable for the Indemnification Claim set forth in the Claim
Notice, the Indemnifying Party shall pay the Indemnified Party, within fifteen
(15) days after the expiration of the applicable Response Period, the amount
specified in such Claim Notice or, in the case of any Claim Notice in which the
amount of the claim (or any portion thereof) is estimated, on such later date
when the amount of such claim (or such portion thereof) becomes finally
determined.

 

(b) Subject to Sections 6.6(d) and 6.6(e), if the Indemnifying Party delivers a
Claim Response within the applicable Response Period, the Indemnifying Party
shall pay the Indemnified Party, within fifteen (15) days after resolution of
any dispute pursuant to Section 6.5(d), the amount, if any, determined by the
court of competent jurisdiction to be payable by the Indemnifying Party.

 



29

 

 

(c) Subject to Sections 6.6(d) and 6.6(e), if the Indemnified Party receives a
Third Party Claim, the Indemnifying Party shall pay the Indemnified Party,
within fifteen (15) days after resolution of such Third Party Claim pursuant to
Section 6.5(e), the amount, if any, specified in the settlement, compromise or
judgment in respect thereof.

 

(d) Subject to Section 6.6(e), any amounts payable by the Indemnifying Party to
the Indemnified Party as finally determined shall be paid by wire transfer or
delivery of immediately available funds to such bank account or accounts
designated in writing by the other Party at least three (3) Business Days prior
to the applicable payment date.

 

(e) If a Buyer Indemnified Party is the Indemnified Party, any amounts payable
by the Indemnifying Party to a Buyer Indemnified Party shall be paid via
cancelation of such number of Closing Shares equal to the value of the amounts
payable. The value of the Closing Shares shall be the average reported closing
per share trading price of Buyer’s shares of common stock for the thirty
(30)-day period immediately preceding the date of determination of the
Indemnification Payment.

 

Section 6.7. Character of Indemnity Payments. The Parties agree that any
indemnification payments made with respect to this Agreement shall be treated
for all Tax and other purposes as an adjustment to the Purchase Price, unless
otherwise required by applicable Legal Requirement. 

 

Section 6.8. Investigations. The respective representations and warranties of
the Parties contained in this Agreement or in any certificate or other document
delivered by any Party prior to the Closing and the rights to indemnification
set forth in this ARTICLE VI will not be deemed waived or otherwise affected by
any investigation made by a Party to this Agreement and each Party shall be
entitled to rely on the representations and warranties of the other Parties
contained in this Agreement despite such investigation or any knowledge that
such Party may otherwise have.

 

Section 6.9. Exclusive Remedy; Damages. From and after the Closing, except for
the remedy of specific performance and injunctive relief, and except in the case
of fraud, willful misconduct or internal misrepresentation, indemnification
under this ARTICLE VI shall be the sole and exclusive remedy for any claim or
action related to or arising out of this Agreement or the operation of the
Company prior to the Closing, whether such claim or action is based on contract,
tort or otherwise. Buyer and Seller each hereby waive any provision of any Legal
Requirement to the extent that it would limit or restrict the agreement
contained in this Section 6.9. The Parties further agree that, in connection
with any breach or alleged breach by a Party of the terms and provisions of this
ARTICLE VI, in addition to all other remedies available at law or hereunder, the
injured Party shall be entitled to equitable relief, including injunctive relief
and specific performance and all reasonable attorneys’ fees and court costs
incurred in connection therewith.

 

ARTICLE VII
Conditions to Closing

 

Section 7.1. Conditions to Buyer’s Obligations. The obligations of Buyer under
this Agreement to close the transactions contemplated hereunder as of the
Closing shall be subject to the satisfaction, or waiver by Buyer, of each of the
following conditions:

 



30

 

 

(a) The representations and warranties of Seller contained in Article 4 shall be
true and correct in all respects as of the Closing Date with the same effect as
through made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date);

 

(b) Seller shall have performed and complied in all material respects with all
covenants, agreements, obligations and conditions required by this Agreement to
be performed or complied with by Seller on or prior to the Closing Date;

 

(c) No Order shall have been issued which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions;

 

(d) Seller shall have delivered to Buyer the executed documents as provided in
Section 2.4(a), and to the extent applicable, in the forms attached as Exhibits
hereto; and

 

(e) Buyer shall have consummated the acquisition of all of the issued and
outstanding shares of the Company owned by CW Merchandize Liquidators, LLC.

 

Section 7.2. Conditions to Seller’s Obligations. The obligations of Seller under
this Agreement to close the transactions contemplated hereunder as of the
Closing shall be subject to the satisfaction, or waiver by Seller, of each of
the following conditions: 

 

(a) The representations and warranties of Buyer contained in Article 4 shall be
true and correct in all respects as of the Closing Date with the same effect as
through made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date);

 

(b) Buyer shall have performed and complied in all material respects with all
covenants, agreements, obligations and conditions required by this Agreement to
be performed or complied with by Buyer on or prior to the Closing Date;

 

(c) No Order shall have been issued which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting consummation of such transactions;

 

(d) Buyer shall have delivered to Seller the executed documents as provided in
Section 2.4(b), and to the extent applicable, in the forms attached as Exhibits
hereto; and

 

(e) Buyer shall have consummated the acquisition of all of the issued and
outstanding shares of the Company owned by CW Merchandize Liquidators, LLC.

 

ARTICLE VIII
TERMINATION

 

Section 8.1. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing:

 



31

 

 

(i) by the mutual written consent of Seller and Buyer;

 

(ii) by Buyer by written notice to Seller if Buyer is not then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, or covenant
made by Seller pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article VII and such breach, inaccuracy or
failure has not been cured by Seller within ten days of Seller’s receipt of
written notice of such breach from Buyer, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(iii) by Seller by written notice to Buyer if Seller is not then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, or covenant
made by Buyer pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article 10 and such breach, inaccuracy or
failure has not been cured by Buyer within ten days of Buyer’s receipt of
written notice of such breach from Seller, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

 

(iv) by Buyer or Seller in the event that there shall be any law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or any Order restraining or enjoining the transactions
contemplated by this Agreement; or

 

(v) by Seller, if the Closing shall not have occurred on or before October 30,
2020.

 

Section 8.2. Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 8(a), (i) this Agreement shall forthwith
become void, (ii) neither Party shall have any right or remedy against the other
Party as a result of such termination and (iii) there shall be no liability on
the part of any Party to the other Party, except, in each case, (1) as set forth
in this Article 8 and Article 9 hereof; and (2) that nothing herein shall
relieve any Party from liability for any willful breach of any provision hereof.

 

ARTICLE IX
GENERAL

 

Section 9.1. Publicity. Immediately following the execution, delivery and the
Closing of this Agreement, Buyer may issue a press release with respect to this
Agreement and the Contemplated Transactions substantially in the form previously
provided to the Company and shall make such filings as required by applicable
Legal Requirements. Except as required by applicable Legal Requirements or as
contemplated by the foregoing sentence, Seller shall not, and shall cause their
respective Affiliates not to, issue any public report, statement, advertisement,
press release or otherwise make any public statement with respect to this
Agreement or the Contemplated Transactions without prior consultation with and
approval of Buyer. The Parties acknowledge and agree that each Party is
responsible for compliance with the foregoing by each of its Representatives.

 



32

 

 

Section 9.2. Expenses. Except as otherwise expressly set forth elsewhere in this
Agreement, each Party will bear its own legal and other fees and expenses
incurred in connection with its negotiating, executing and performing this
Agreement and the other Transaction Documents, including any related broker’s or
finder’s fees.

 

Section 9.3. Entire Agreement. With the exception of the provisions of the
Confidentiality Agreement, this Agreement and the other Transaction Documents,
together with all Exhibits and Schedules hereto and thereto, constitute the
entire understanding among the Parties with respect to the subject matter
contained herein and therein and supersede any prior understanding and agreement
among them respecting such subject matter, whether in verbal or written form. 

 

Section 9.4. Headings. The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

 

Section 9.5. Notices. All notices or other communications required hereunder
shall be in writing and shall be deemed to have been given: (a) upon receipt, if
delivered in person; (b) three (3) days after the date of mailing, if mailed by
certified or registered mail (first class postage pre-paid); or (c) one (1)
Business Day after deposit with an overnight courier service such as Federal
Express to the following addresses (or to such other addresses which such Party
shall designate in writing to the other Party): 

 

If to Seller, to:

 

Name:_____________________________
Address:___________________________
__________________________________
Telephone:__________________________

 

with a copy (which shall not constitute notice) to:

 

Name:______________________________
Address:____________________________
___________________________________
Telephone:___________________________

 

If to Buyer or the Company:

 

Bridgeway National Corp.
1015 15th Street NW, Suite 1030
Washington, DC 20005
Attention: Eric Blue
eric.blue@bridgewaynational.com

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: Ronelle C. Porter, Esq.
Telephone: (212) 407-4110

 



33

 

 

Section 9.6. Exhibits and Schedules. Each Exhibit and Schedule referred to
herein is incorporated into this Agreement by such reference.

 

Section 9.7. Termination of Obligations. Seller hereby agrees that, from and
after the Closing, none of the Company or any of its Affiliates shall have, and
Seller hereby releases them from, any debt, loss, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, matured or unmatured, determined or
determinable, liquidated or unliquidated, or due or to become due, and whether
in contract, in equity or at law, tort, strict liability or otherwise), and
including all costs and expenses relating thereto (including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation) owed to Seller by the Company or any of its
Affiliates prior to the date hereof, including, subject to clause (b)(iii)
below, in respect of any claims for indemnification or advancement of expenses
arising from Seller acting as an officer, director, employee or in some other
capacity on behalf of the Company or any of its Affiliates, arising from any
omissions, acts or future, contingent or unconditional, fixed or variable under
any Contract or on any other basis whatsoever, whether in equity or at law,
other than with respect to (a) Seller’s rights under this Agreement and the
Contemplated Transactions and (b) any rights Seller may have (i) to receive
compensation pursuant to an employment arrangement in the ordinary course of
business with respect to the most recent payroll period (if any) beginning and
not closing prior to the Closing Date or reimbursement for expenses pending
during the most recent payroll period and incurred in connection with Seller’s
activities on behalf of the Company, (ii) with respect to Employee Benefit Plans
or (iii) with respect to indemnification under the Articles of Incorporation or
Bylaws of the Company. Seller hereby acknowledges that he is familiar with the
principle that a general release does not extend to claims that the releasor
does not know or suspect to exist in the releasor’s favor at the time of
executing the release, which, if known by the releasor, must have materially
affected the releasor’s settlement with the release. Being aware of such
principle, Seller hereby agrees to expressly waive any rights he may have
thereunder, as well as under any statute or common law principles of similar
effect (other than as set forth in this Section 8.6). 

 

Section 9.8. Governing Law; Venue.

 

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof.

 

(b) The Parties agree that any disputes arising out of or related in any way to
this Agreement, including a breach of this Agreement, shall be filed exclusively
in the Chancery Court of the State of Delaware or any court of the United States
located in the State of Delaware. None of the Parties will argue or contend that
it is not subject to the jurisdiction of the Delaware courts or that venue in
New Castle County, Delaware is improper.

 

Section 9.9. Severability. If any provision of this Agreement is held illegal,
invalid or unenforceable such illegality, invalidity or unenforceability will
not affect any other provision hereof. This Agreement shall, in such
circumstances be deemed modified to the extent necessary to render enforceable
the provisions hereof. 

 



34

 

 

Section 9.10. Amendments; Waivers; Remedies.

 

(a) This Agreement cannot be amended, except by a writing signed by each party,
or terminated orally or by course of conduct. No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.

 

(b) Neither any failure or delay in exercising any right or remedy hereunder or
in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a party waives or otherwise affects any obligation of that party or impairs
any right of the party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement. No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

 

(c) Except as otherwise expressly provided herein, no statement herein of any
right or remedy shall impair any other right or remedy stated herein or that
otherwise may be available.

 

(d) Notwithstanding anything else contained herein, neither party shall seek,
nor shall any party be liable for, punitive or exemplary damages, under any
tort, contract, equity, or other legal theory, with respect to any breach (or
alleged breach) of this Agreement or any provision hereof or any matter
otherwise relating hereto or arising in connection herewith (other than punitive
or exemplary damages awarded in connection with a Third-Party Claim).

 

Section 9.11. Arms-Length Bargaining. This Agreement has been negotiated at
arms-length by parties of equal bargaining strength, each represented by counsel
or having had but declined the opportunity to be represented by counsel and
having participated in the drafting of this Agreement. This Agreement creates no
fiduciary or other special relationship between the parties, and no such
relationship otherwise exists.

 

Section 9.12. Assignment. No Party may assign any right or delegate any
obligation hereunder, without the written consent of the other Party; provided,
however, that Buyer may assign this Agreement or any of the rights or
obligations hereunder to any Affiliate of Buyer any bank or financial
institution in connection with a collateral assignment of its rights hereunder.

 

Section 9.13. Successors and Assigns. This Agreement binds, inures to the
benefit of, and is enforceable by the successors and permitted assigns of the
Parties, and, except as otherwise set forth herein, does not confer any rights
on any other Persons.

 

Section 9.14. Counterparts; Facsimiles. This Agreement may be executed in any
number of counterparts and any Party may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. The execution of this Agreement by any Party will not become
effective until counterparts hereof have been executed by each of the Parties.
It shall not be necessary in making proof of this Agreement or any counterparts
hereof to produce or account for any of the other counterparts. In order to
facilitate execution of this Agreement, facsimile and .PDF signatures shall be
deemed to be original signatures.

 

[Signature Pages Follow]

 

35

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, or by
their duly authorized officers, as of the date first above written.

 

  BUYER:       BRIDGEWAY NATIONAL CORP.       By:                  Name:    
Title:           SELLER:         Edgar Martinez

 

 

